996 A.2d 1062 (2010)
Eric D. HOLTZMAN, Admx. of the Estate of Craig Holtzman, Dec'd and Neil D. Holtzman and Marion S. Holtzman
v.
Paul John BELLINA and Discovery Home Inspections Inc.
Appeal of Paul John Bellina.
No. 15 MAP 2010.
Supreme Court of Pennsylvania.
June 22, 2010.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2010, it is hereby ordered that this appeal, initiated by the February 19, 2010 Order of the Superior Court transferring the above-referenced Jurisdictional Statement to this Court, is quashed. This appeal is duplicative of the appeal originally filed in this Court on December 21, 2009, at Docket No. 703 MT 2009, from the November 25, 2009 Order of the Court of Common Pleas of Montgomery County; which was transferred to the Superior Court on December 23, 2009; and is now pending in the Superior Court at Docket No. 131 EDA 2010. See Order, Holtzman v. Bellina, No. 703 MT 2009 (Pa. December 23, 2009).